     Case 2:17-cr-00306-JCM-PAL Document 439 Filed 11/14/18 Page 1 of 5



 1   ANGELA H. DOWS, ESQ.
     Nevada Bar No. 10339
 2   adows@premierlegalgroup.com
     PREMIER LEGAL GROUP
 3   1333 North Buffalo Drive, Suite 210
     Las Vegas, Nevada 89128
 4   Telephone: (702) 794-4411
     Facsimile: (702) 794-4421
 5   Attorney for Defendant Marko Leopard

 6
                                  UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF NEVADA
 8
                                                    ***
 9

10   UNITED STATES OF AMERICA,                            )
                                                          )   2:17-cr-00306-JCM-PAL
11                                Plaintiff,              )
                                                          )
12    v.                                                  )   STIPULATION TO CONTINUE
                                                          )   HEARING AS TO DEFENDANT
13
     MARKO LEOPARD,                                       )   LEOPARDS’ CASE MANAGEMENT
14                                                        )   STATEMENT [ECF NO. 437]
                                  Defendant.              )   (First Request)
15                                                        )

16          IT IS HEREBY STIPULATED by and between Dayle Elieson, United States Attorney,
17   and Chad W. McHenry, Trial Attorney, Organized Crime and Gang Section, Department of
18
     Justice Criminal Division, Counsel for the United States of America; and Angela H. Dows, Esq.,
19
     counsel for MARKO LEOPARD, that the hearing as to Defendant Leopard’s Case Management
20
     Statement, scheduled for November 20, 2018 at 10:30 a.m. be continued to between November
21

22   27 and 30, 2018, or to a date and time to be set by this Honorable Court. This is the first request

23   for a continuance in this case. This Stipulation is entered into based upon the following:

24          1.      Defense counsel will be traveling for the Thanksgiving holiday, and will be out of
25
                    the state on the November 20, 2018 current hearing date, and until/including
26
                    November 26, 2018;
27
            2.      Counsel has conferred with her client, Defendant MARKO LEOPARD, who is
28
     Case 2:17-cr-00306-JCM-PAL Document 439 Filed 11/14/18 Page 2 of 5


                 incarcerated pending trial, and does not object to the brief continuance;
 1

 2         3.    Counsel for the Government is requesting between November 27 and 30, 2018, or

 3               before November 30, 2018 for the continued hearing date as counsel for the

 4               Government will be out of the state for work detail after November 30, 2018.
 5               Government counsel notes that if the Court would prefer to set the hearing after
 6
                 November 30, 2018, the Government will make arrangements to ensure said
 7
                 hearing date is covered by counsel for the Government.
 8
           4.    Pursuant to 18 U.S.C. § 3161(h)(1)(D), and by analogy if this is construed as any
 9

10               delay resulting from any pretrial motion, the date from the filing of the motion

11               through the conclusion of the hearing on, or other prompt disposition of such

12               motion is excluded in computing the time within which the trial of any such
13
                 offense must commence;
14
           5.    The additional time requested by this stipulation is excludable in computing the
15
                 time within which the trial herein must commence pursuant to the Speedy Trial
16
                 Act, specifically 18 U.S.C. § 3161(h)(1)(D), (h)(7)(A) and (h)(7)(B)(i). Denial of
17

18               this brief request for continuance would result in a miscarriage of justice, taking

19               into account the exercise of due diligence.
20   …
21
     …
22
     …
23
     …
24

25   …

26   …

27   …
28

                                                   2
     Case 2:17-cr-00306-JCM-PAL Document 439 Filed 11/14/18 Page 3 of 5


            6.     For all the above-stated reasons, the ends of justice would best be served by a
 1

 2                 brief continuance of the hearing on Defendant LEOPARD’s Case Management

 3                 Statement.

 4          DATED this 14th day of November, 2018.
 5   DAYLE ELIESON                                    PREMIER LEGAL GROUP
     United States Attorney                           By: /s/ Angela H. Dows
 6   By: /s/ Chad W. McHenry                          ANGELA H. DOWS, ESQ.
     CHAD W. MCHENRY                                  Appointed Counsel for
 7   Trial Attorney                                   MARKO LEOPARD
 8   Organized Crime and Gang Section
     Department of Justice, Criminal Division
 9   Counsel for Plaintiff

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  3
     Case 2:17-cr-00306-JCM-PAL Document 439 Filed 11/14/18 Page 4 of 5



 1                               UNITED STATES DISTRICT COURT
 2
                                        DISTRICT OF NEVADA
 3                                                  ***
 4   UNITED STATES OF AMERICA,                            )
                                                          ) Case No.: 2:17-cr-306-JCM-PAL
 5                               Plaintiff,               )
 6                                                        )
      v.                                                  ) FINDINGS OF FACT, CONCLUSIONS
 7                                                        ) OF LAW, AND ORDER THEREON
     MARKO LEOPARD,                                       )
 8                                                        )
                                 Defendant.               )
 9
                                                          )
10
                                          FINDINGS OF FACT
11
            Based on the pending Stipulation of the parties, and good cause appearing therefore, the
12
     Court finds that:
13

14          1.      Counsel for Defendant LEOPARD will be out of the state for the current

15   November 20, 2018 hearing on Defendant LEOPARD’s Case Management Statement.
16          2.      Counsel for Defendant LEOPARD and the Government are available between
17
     November 27 and 30, 2018.
18
            3.      Defendant MARKO LEOPARD does not object to the brief continuance.
19
            4.      For the reasons stated above, and to the extent applicable under the Speedy Trial
20

21   Act, the ends of justice would best be served by a continuance of the hearing on Mr. Leopard’s

22   Case Management Statement.

23                                     CONCLUSIONS OF LAW
24          1.      To the extent applicable, the additional time requested by this stipulation is
25
     excludable in computing the time within which the trial herein must commence pursuant to the
26
     Speedy Trial Act, specifically 18 U.S.C. § 3161(h)(1)(D), (h)(7)(A) and (h)(7)(B)(i).
27
            2.      For the above-stated reasons, the ends of justice would best be served by a brief
28

                                                     4
     Case 2:17-cr-00306-JCM-PAL Document 439 Filed 11/14/18 Page 5 of 5


     continuance of the November 20, 2018 hearing date, and, if applicable, such continuance
 1

 2   outweighs the best interests of the public and the defendants in a speedy trial.

 3                                                ORDER

 4          IT IS THEREFORE ORDERED that the hearing as to Defendant Leopard’s Case
 5   Management Statement [ECF No. 432] currently scheduled for November 20, 2018 be vacated
 6                        November 29, 2018
     and continued to _______________________________________ at the hour of 9:30 a.m.
 7
            DATED this 16th day of November, 2018.
 8

 9

10
                                           ________________________________________________
11                                         HONORABLE PEGGY LEEN
                                           UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      5
